United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3815
                        ___________________________

                                   Myra Young,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

Hot Springs Police Department; Larry Patrick, Special Operations Supervisor, Hot
   Springs Police Department; Scotty Dodd, Police Officer, Hot Springs Police
    Department; 18th Judicial District East Drug Task Force; Garland County
Prosecutor's Officer; Theresa Harris, "Terri", Garland County Prosecutor; The Hot
                             Springs Sentinel Record,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                          Submitted: September 6, 2017
                           Filed: September 11, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________




PER CURIAM.
      Myra Young appeals the district court’s1 dismissal without prejudice of her
action against state and local government officials and agencies, as well as a
newspaper, alleging violations of 42 U.S.C. § 1983 and state law. After carefully
reviewing the record and the briefs, we find no error warranting reversal. The
judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                        -2-